Citation Nr: 1045231	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-26 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas



THE ISSUE

Entitlement to service connection for a seizure 
disorder/epilepsy, claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1965 to July 1967.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2008 rating decision of 
the Waco, Texas RO.  In his substantive appeal, the Veteran 
requested a Travel Board hearing; he withdrew the request in an 
October 2010 statement.  


FINDING OF FACT

A seizure disorder/epilepsy was not manifested in service or in 
the first year following the Veteran's discharge from active 
duty, and is not shown to be related to his service, to include 
as due to herbicide exposure.


CONCLUSION OF LAW

Service connection for a seizure disorder/epilepsy is not 
warranted.  38 U.S.C.A. 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  An August 2007 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The letter also informed the appellant of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record and he has 
not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) Whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is no medical 
evidence whatsoever that there may be a nexus between the 
Veteran's grand mal seizure disorder and his service.  There is 
no medical evidence that suggests a nexus, and no evidence that 
the disability became manifest in service with continuity of 
symptomatology (since the Veteran states that he did not have 
seizures until after his service in Vietnam).  Therefore, an 
examination to secure a nexus opinion is not necessary.  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Epilepsy may be service-connected on a presumptive basis if 
manifested to a compensable degree within one year following a 
veteran's discharge from active duty.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Certain diseases may be service connected on a presumptive basis 
as due to herbicide (Agent Orange) exposure if manifested in a 
Veteran who served in the Republic of Vietnam during the Vietnam 
Era, due to presumptive exposure to certain herbicide agents.  
38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. 
§ 3.309(e); grand mal seizure/epilepsy are not listed.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  It may also 
mean statements conveying sound medical principles found in 
medical treatises, and may include statements in authoritative 
writings, such as medical and scientific articles and research 
reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means 
any evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence that is 
relevant to this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss in detail every piece of evidence.  See Gonzales 
v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the evidence as 
appropriate, and the Board's analysis will focus specifically on 
what the evidence shows, or fails to show, as to the claim. 

The Veteran's DD Form 214 confirms that he served in Vietnam 
during the Vietnam Era; it is not in dispute that he may have 
been exposed to herbicides/Agent Orange in the course of such 
service.  However, his STRs are silent for any complaint, finding 
treatment, or diagnosis relating to a seizure disorder/epilepsy, 
and on July 1967 examination for separation from service 
neurological evaluation was normal.  There is likewise no 
evidence that a seizure disorder/epilepsy was manifested in the 
first year following his discharge from active duty; by his own 
report , it was first manifested in June 1975 (nearly 8 years 
following separation from active duty)(see VA psychiatric 
examination, June 1992).  Consequently, service connection for 
the claimed disability on the basis that it became manifest 
during service and persisted, or on a presumptive basis (for 
epilepsy as a chronic disease under 38 U.S.C.A. § 38 U.S.C.A. 
§ 1112) is not warranted.  

Inasmuch as epilepsy/seizure disorder is not among the diseases 
listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent 
Orange/herbicide exposure), the presumptive provisions of 
38 U.S.C.A. § 1116 do not apply, and service connection on a 
presumptive basis for the seizure disability as due to Agent 
Orange exposure is not warranted.  

Consequently, to establish service connection for his seizure 
disorder/epilepsy the Veteran must affirmatively show that the 
disease is indeed related to his exposure to herbicides/Agent 
Orange in service (or is otherwise related to service).  See 
Combee v. Brown, 34 F 3d at 1043 (Fed Cir. 1994).  The record, 
including VA treatment records, shows the Veteran has received 
treatment for grand mal seizures, also diagnosed as seizure 
disorder, focal epileptic seizures, temporal lobe epilepsy, grand 
mal epilepsy, and organic brain syndrome due to seizures.  It is 
not in dispute that he has such disability.  However, as was 
noted above, the disability was first manifested some 8 years 
postservice.  The U. S. Court of Appeals for the Federal Circuit 
has held that a lengthy time interval between service and the 
initial postservice manifestation of a disability for which 
service connection is sought is, of itself, a factor for 
consideration against a claim of service connection.  Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (where service 
connection was sought on the basis that a pre-existing disability 
was aggravated by service).

The Veteran appears to premise his theory of entitlement on the 
fact that he did not have seizures prior to service in Vietnam, 
but had the onset of such disability after Vietnam service (and 
Agent Orange exposure).  This reasoning is simply too tenuous to 
support a finding of a nexus between the Veteran's service/Agent 
Orange exposure and his seizures which appeared about 8 years 
thereafter.  [The Board observes that by such reasoning every 
disability first manifested after service in Vietnam would be 
deemed related to Agent Orange exposure, and that extensive 
scientific studies have produced a limited list of disabilities 
so related (see 38 C.F.R. § 3.309(e)).]  The matter of a nexus 
between a disability such as epilepsy/seizure disorder and a 
remote exposure to an environmental hazard is (in the absence of 
continuity of symptomatology) a complex medical question that is 
beyond the scope of lay observation.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, competent medical 
evidence is required to establish such a nexus.  The Veteran has 
not presented any competent medical evidence in support of his 
theory of entitlement, no medical opinion or treatise evidence.   

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against this claim, and that service 
connection for a seizure disorder/epilepsy is not warranted.  


ORDER

Service connection for a seizure disorder/epilepsy, including as 
due to Agent Orange exposure is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


